                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 CAPSA SOLUTIONS, LLC., d.b.a.
 CAPSA HEALTHCARE,

                       Plaintiff,
                                                         Civil Action 2:18-cv-594
         v.
                                                         Magistrate Judge Chelsey M. Vascura

 CONCORD HEALTHCARE GROUP, LLC.,
 d.b.a. CONCORD HEALTHCARE GROUP,

                       Defendant.




                                    OPINION AND ORDER

        This is an action to recover money on an account stated under Ohio common law,

prejudgment interest under Ohio Revised Code § 1343.03(A), and postjudgment interest under

28 U.S.C. § 1961(a). Plaintiff, Capsa Solutions, LLC., d.b.a. Capsa Healthcare, asserts that

Defendant, Concord Healthcare Group, LLC., d.b.a. Concord Healthcare Group, owes a sum of

$164,875.19 exclusive of interest, representing Defendant’s failure to pay for goods sold and

delivered by Plaintiff. This matter is before the Court upon Plaintiff’s Motion for Default

Judgment. (ECF No. 31.) The motion is fully briefed and ripe for disposition. For the following

reasons, Plaintiff’s Motion for Default Judgment is GRANTED, and Defendant is ORDERED

to pay $164,875.19, plus prejudgment and postjudgment interest according to the applicable

statutory rates.
                                     I.      BACKGROUND

       Plaintiff is a foreign limited liability company with its principal place of business in

Canal Winchester, Ohio. (Compl. ¶ 1, ECF No. 1.) Defendant is a New Jersey limited liability

company based in Lakewood, New Jersey. (Id. ¶ 2.) From May to July 2016, Plaintiff sold and

delivered healthcare products to Defendant. (Id. ¶ 5.) The statement of account for these sales

amounts to $164,875.19, with the parties’ last transaction occurring on July 13, 2016. (ECF No.

1-1.) After Defendant’s failure to pay the balance owed for nearly two years, Plaintiff

commenced this action on June 15, 2018. (Compl. ¶ 8, ECF No. 1.) The Complaint sets forth

Plaintiff’s claims for recovery of the amount past due on the account and all related costs and

interest. (Id. ¶ 12.) Defendant retained Monica L. Narvaez as counsel and filed an Answer on

September 13, 2018. (ECF No. 11.) Approximately seven months later, Narvaez filed a motion

to withdraw as counsel for Defendant. (ECF No. 25.) When granting the motion to withdraw,

this Court ordered Defendant to retain a trial attorney within thirty days, pursuant to Southern

District of Ohio Civil Rule 83.4. (ECF No. 26.) On May 17, 2019, Plaintiff moved for

Summary Judgment. (ECF No. 27.) Defendant did not respond to this Motion and failed to

comply with this Court’s ensuing Order to Show Cause. (Mot. for Default J. ¶ 6, ECF No. 31.)

As a result, this Court directed the Clerk to enter Default Judgment against Defendant and

ordered Plaintiff to move for Default Judgment within thirty days of the entry. (Id. ¶ 7.) On July

23, 2019, Plaintiff filed the present Motion for Default Judgment. (Id.)

                               II.        STANDARD OF REVIEW

       Federal Rule of Civil Procedure 55 provides that “when a party against whom a judgment

for affirmative relief is sought has failed to plead or otherwise defend, and the failure is shown

by affidavit or otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a).

Subsequently, unless a claim is for a sum certain or a sum that can be made certain by

                                                 2
computation, plaintiff “must apply to the court for a default judgment.” Fed. R. Civ. P. 55(b).

“Even if a default has been entered against a party, it remains for the court to consider whether

the unchallenged facts constitute a legitimate cause of action, since a party in default does not

admit mere conclusions of law.” Anderson v. Johnson, No. 98-1931, 1999 WL 1023753, at * 2

(6th Cir. Nov. 4, 1999) (citing Quirindongo Pacheco v. Rolon Morales, 953 F.2d 15, 16 (1st Cir.

1992)). In considering a motion for default judgment, all “factual allegations of the complaint,

except those related to the amount of damages, will be taken as true.” Harris v. Cooley, No.

1:17-CV-540, 2019 WL 1573260, at *1 (S.D. Ohio Apr. 11, 2019). If the defaulting party is

found liable for the cause of action, that “does not resolve issues relating to damages.” Antione

v. Atlas Tucker, Inc. 66 F.3d 105, 111 (6th Cir. 1995). Under Federal Rule of Civil Procedure

55, if the amount of damages is unclear “the court may conduct hearings or make referrals” in

order to “determine the amount of damages.” Fed. R. Civ. P. 55(b)(2).

                                      III.    DISCUSSION

A.     Account Stated Under Ohio Law Claim

       Plaintiff first asserts that Defendant violated Ohio common law by failing to pay the sum

of an account stated. In Ohio, a prima facie case to recover money on an account stated requires

the following elements: (1) a showing that an account in the name of the charged party exists;

(2) a starting balance of zero or another provable sum; (3) items listed with accompanying dates

and charges; and (4) summarization of the running balance verifying the amount claimed to be

owed. Citibank, NA v. Abrahamson, 5th Dist. Tuscarawas No. 2016 AP 110055, 2017-Ohio-

5566, ¶ 21 (citing Carasalina, L.L.C. v. Smith Philips & Assocs., 10th Dist. Franklin No. 13AP-

1027, 2014-Ohio-2423, ¶ 20; Great Seneca Fin. v. Felty, 170 Ohio App.3d 737, 2006-Ohio-

6618, 869 N.E.2d 30, ¶ 6).



                                                 3
       Here, Plaintiff sufficiently alleges that Defendant owes $164,875.19 on an account stated.

(Compl. ¶ 7, ECF No. 1.) Plaintiff’s Exhibit A (“Statement of Account”) satisfies the

evidentiary burden to establish a prima facie case for recovery of an account stated. (See ECF

No. 1-1.) The Statement of Account denotes Defendant’s name and business address. (Id.) The

statement begins with a sum of $446.37 on July 13, 2016, representing the first transaction in the

disputed account. (Id.) Each item in the statement is accompanied by an invoice date, invoice

number, charge, and payment made towards the balance owed. (Id.) The statement ends by

summarizing the running balance as $164,875.19 and correctly reflects the total charges to

Defendant. (Id.) Defendant has not paid the outstanding balance and offers no contrary

evidence. (Compl. ¶ 8, ECF No. 1; Mot. for Default J. ¶ 6, ECF No. 31.) Accepting Plaintiff’s

allegations of liability as true, each element under Ohio law to recover money on an account

stated is met. Further, Plaintiff’s account documentation is sufficient evidence to prove the

amount of damages. Accordingly, Default Judgment is GRANTED for Plaintiff’s first claim of

relief and Defendant is ORDERED to pay Plaintiff $164,875.19.

B.     Prejudgment Interest Claim

       Next, Plaintiff requests prejudgment interest, at an annual rate of 5.0%, running from July

13, 2016, until the date of the entry of judgment. (Mot. for Default J. ¶ 10, ECF No. 31.) The

purpose of prejudgment interest is to make the injured party whole by accounting for the delay in

compensation. Osborn v. Griffin, 865 F.3d 417, 458 (6th Cir. 2017) (citing Funkhouser v. J.B.

Preston Co., 290 U.S. 163, 168 (1933)). Unlike postjudgment interest, which is administered

according to 28 U.S.C. § 1961(a), there is no comparable federal statute governing prejudgment

interest. City of Milwaukee v. Cement Div., Nat. Gypsum Co., 515 U.S. 189, 194 (1995).

Instead, state law determines prejudgment interest. Estate of Riddle ex. rel. Riddle v. S. Farm

Bureau Life Ins. Co., 421 F.3d 400, 409 (6th Cir. 2005) (citations omitted). In Ohio,
                                                 4
prejudgment interest is governed by Ohio Revised Code § 1343.03, which provides, in pertinent

part, that “when money becomes due and payable upon . . . any book account . . . the creditor is

entitled to interest at a rate per annum determined pursuant to section 5703.47 of the Revised

Code, unless a written contract provides a different rate of interest . . . .” Ohio Rev. Code

§ 1343.03(A). Section 5703.47 requires that the federal short-term rate, rounded to the nearest

whole number, plus three percent, is used to determine prejudgment interest that accrues during

the relevant calendar year. Ohio Rev. Code § 5703.47. The applicable interest rate for 2016,

when Plaintiff’s claim accrued, is 3.0%. Annual Certified Interest Rates, Ohio Dep’t. of

Taxation, https://www.tax.ohio.gov/ohio_individual/individual/interest_rates.aspx.

Consequently, Defendant is ORDERED to pay Plaintiff prejudgment interest at the applicable

statutory rate of 3.0% per annum on the $164,875.19 award from July 13, 2016, until the date of

this Order.

C.     Postjudgment Interest Claim

       Lastly, Plaintiff contends it is entitled to postjudgment interest pursuant to 28 U.S.C.

§ 1961(a). The purpose of postjudgment interest is to compensate the prevailing plaintiff for the

time-value of money lost between the occurrence of damages and the defendant’s payment at a

later date. Kaiser Aluminum & Chem. Corp. v. Bonjorno, 494 U.S. 827, 835-36 (1990). 28

U.S.C. § 1961(a) requires postjudgment interest to be paid on money awarded by districts courts

in civil actions. Broad Street Energy Co. v. Endeavor Ohio LLC, No. 2:12-CV-711, 2014 WL

12657033 (S.D. Ohio Nov. 14, 2014) at *4 (citing O’Sullivan Corp. v. Duro-Last, Inc., 7 F.

App’x 509, 519 (6th Cir. 2001)). The district court has no discretion to deny postjudgment

interest, as it is mandatory. Caffey v. Unum Life Ins. Co., 302 F .3d 576, 586 (6th Cir. 2002). 28

U.S.C. § 1961(a) further dictates that, “[s]uch interest shall be calculated from the date of the

entry of the judgment at a rate equal to the weekly average 1-year constant maturity Treasury
                                                  5
yield, as published by the Board of Governors of the Federal Reserve System, for the calendar

week preceding the date of the judgment.”

       Accordingly, Defendant is ORDERED to pay postjudgment interest at the applicable

statutory rate from the date of this Order until the judgment is satisified.

                                      IV.     CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Default Judgment is GRANTED.

Defendant is ORDERED to pay Plaintiff $164,875.19 along with prejudgment and

postjudgment interest at the applicable statutory rates as set forth above. The Clerk shall enter

judgment in favor of Plaintiff and against Defendant accordingly. The Clerk shall remove ECF

No. 31 from the Court’s pending motions list.


               IT IS SO ORDERED.


                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  6
